Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 10/7/22.
	Claims 1, 3-27, and 29-30 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-9, 13, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp et al., US 2021/0274422, (“Norp”) in view of Kazmi, US 2013/0040558, (“Kazmi”).
Independent Claims
Regarding independent claim 1, Norp teaches the claim limitations “A method for wireless communications at a network relay user 2equipment (UE) (Fig. 1, mobile device 14), comprising: 
3establishing a communication link with a network (Fig. 1, mobile device establishes a communication link 24 with a base station 19; see also Fig. 8); 
receiving, from a remote UE, a relay configuration request (Fig. 8, UE4 (14) receives request (i.e., second relay request) at step 145 transmitted from UE3 (13) or “remote UE”; see also paragraph no. 0099, “mobile device 13 … transmits a second relay request for link L2 to mobile device 14 … Step 145 comprises the mobile device 14 receiving this second relay request”);
4transmitting, to the remote UE in response to the relay configuration request, a relay configuration that indicates an authorization for the remote 5UE to act as a multi-hop relay to provide a connection to the network for one or more client UEs (the “remote UE” reads on mobile device 13 of Fig 1 or UE3 (13) of Fig. 8, see paragraph no. 0070 which discloses “Like mobile device 14, mobile device 13 also relays data and could itself be considered to be a relay device”; “one or more client UEs” reads on mobile device 12 of Fig. 1 or UE2 (12) of Fig. 8; the claimed “relay configuration” reads on the acceptance message accepting the relay request from mobile device 13/UE3 (13) as disclosed in paragraph nos. 0073, 0101, and the acceptance message is transmitted to the mobile device 13/UE3 (13) from the mobile device 14/UE4 (14) which allows mobile device 13 to relay communications from mobile device 12 to the network via mobile device/relay 14; hence, mobile device 13 serves as a multi-hop relay; see in particular, paragraph no. 0101 which discloses that the mobile device 14 “transmits an acceptance message to the mobile device 13 indicating that the second relay request has been accepted” in combination with paragraph no. 0099; the acceptance message transmitted at step 147 in Fig. 8 indicates to the mobile device 13 that it can relay communications from mobile device 12 to mobile device 14 thus meeting the newly added limitation “indicates an authorization for the remote UE to act as a multi-hop relay” as the term “authorization” is broadly construed); 6and 
7providing a network connection service to the one or more client UEs through 8the remote UE according to the relay configuration” (Fig. 1, mobile devices 13 and 14 act as relays for mobile device 12 once mobile device 14 accepts the relay request from mobile device 13, see Fig. 10 and paragraph nos. 0070, 0072; see in particular, paragraph no. 0070 which discloses “Like mobile device 13, mobile devices 11 and 12 also have their data relayed and could be considered to be client devices in the general sense”).
Norp does not teach that its second relay request includes “UE capability information associated with the remote UE” as now claimed in claim 1 nor its associated limitation “comprising the UE capability information” within the “transmitting” step.
Kazmi teaches in Fig. 8 that a relay node 510 transmits its capability information to a network-relay node 520, see paragraph no. 0070.  The relay node 510 may be a wireless terminal acting as a relay (see paragraph no. 0071) and hence, the relay node 510 is analogous to the claimed “remote UE” since it relays communications from other “client terminal,” see Figs. 5 and 6 which teach the other “client terminals” (UE 505).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp by incorporating the teachings of Kazmi to uniquely identify the type, function, and characteristics of the relay node, as suggested by Kazmi in paragraph no. 0072 and to perform network planning and management, improving overall network performance, as further suggested by Kazmi in paragraph no. 0075.
Regarding independent claim 27, this independent claim is a corresponding apparatus claim of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 27, see paragraph no. 0070 and Fig. 1 for a “processor” (processor 1) and a “memory” (memory 9) within a mobile device/UE.
Dependent Claims
Regarding claim 7, see Norp, Fig. 1 which teaches that the relay device 14 receives a communication request via link 22 from remote device 13 which in turn receives a communication request from client device 12 via link 21, see paragraph no. 0070.
Regarding claim 8, see Norp, paragraph no. 0071.
Regarding claim 9, see Norp, Fig. 1, link 24 which carries at least a protocol data unit session, see paragraph no. 0077.
Regarding claim 13, see Norp, Fig. 1, link 21 which is a sidelink connection.
Claim(s) 3-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp and Kazmi as applied to claim 1 above and further in view of Lee et al., US 2018/0234862, (“Lee”).
Regarding claim 3, Norp does not appear to explicitly teach but Lee teaches “2transmitting, to the network, a relay service code request based at least in part 3on receiving the relay configuration request” (see paragraph no. 0143).  Note that these limitations appear to be implicit in Norp in order for the relay device 14 to function as a relay to the remote device 13, as depicted in Fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Kazmi by incorporating the teachings of Lee to receive from the network the services to be provided by the relay device to other devices via the receipt of a relay service code from the network by the relay device.
Regarding claim 4, Norp further teaches “determining that the remote UE can serve as the multi-hop relay based at least 3in part on authorization information” (relay device 14 determines that remote device 13 can serve as a  multi-hop relay by transmitting the acceptance message, see paragraph no. 0073 and the limitations “wherein transmitting, to the network, the relay service 4code request is further based at least in part on the determining and wherein transmitting the relay service code request indicates that the remote 5UE can serve as the multi-hop relay” appear to logically follow from the above modification of Norp and Kazmi in view of Lee since the relay device 14 of Norp would only transmit a relay service code request to the network upon first accepting the remote device 13 as a relay for the client device 12 as shown in Fig. 1 of Norp and also shown in Fig. 8.  However, assuming arguendo that these limitations do not logically follow, these limitations would, nevertheless, have been obvious to one of ordinary skill in the art to determine what services can be offered by the relay device to the remote device once the remote device is accepted as a relay for other client devices. 
Regarding claim 6, Norp does not teach but Lee teaches “wherein the relay configuration comprises one 2or more of a relay service code, hop information, quality of service information, and network information” (see paragraph no. 0139 which teaches Radio Layer information or “network information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp, Kazmi, and Lee by incorporating the additional teachings of Lee to assist the remote UE in selecting the proper UE-to-Network relay, as suggested by Lee in paragraph no. 0139.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp and Kazmi as applied to claim 7 above and further in view of Folke et al., US 2018/0139694, (“Folke”).
Norp does not teach but Folke teaches “reporting the one or more client UEs to the network based at least in part on 3receiving the communication request” (see paragraph no. 0032 which teaches that a relay device receives a relay request from a remote device and reports the relay request to the network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Kazmi by incorporating the teachings of Folke to inform the network that a relay request has been received by the relay device in order to receive any additional control/signaling information from the network that may be required for the relay device to communicate with the remote device.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp and Kazmi as applied to claim 1 above and further in view of Xu et al., US 2020/0170075, (“Xu”).
Norp teaches “receiving a service request from the remote UE over a second communication 3link” (see Fig. 1, relay device 14 receives a service request from remote device 13 over link 22) but does not teach “4transmitting, to the remote UE, an acknowledgement in response to the service 5request, wherein the service request comprises an identifier of a client UE.”
Xu teaches “transmitting, to the remote UE, an acknowledgement in response to the service 5request” (see paragraph nos. 0097, 0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Kazmi by incorporating the teachings of Xu to positively inform the remote device that its relay request has been received by the relay device.
Norp and Xu do not teach “wherein the service request comprises an identifier of a client UE.”  In Norp, the service request to the relay device includes an identifier of the remote device and not the client device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp, Kazmi, and Xu by including an identifier of the client device in the service request transmitted by the remote device in order to inform the relay device about the identity of the client device with which the remote device will be communicating, thereby allowing the relay device to send control information to the remote device for the establishment of the sidelink between the two devices.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp, Kazmi, and Xu as applied to claim 11 above, and further in view of Folke.
Norp and Xu do not teach but Folke teaches “reporting the client UE to the network based at least in part on receiving a 3report request from the remote UE or receiving the service request” (the “receiving the service request” alternative limitation is taught by Folke – see paragraph no. 0032 which teaches that a relay device receives a relay request from a remote device and reports the relay request (“service request”) to the network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp, Kazmi, and Xu by incorporating the teachings of Folke to inform the network that a relay request has been received by the relay device in order to receive any additional control/signaling information from the network that may be required for the relay device to communicate with the remote device.
Claim(s) 14, 16, 19-20, 26, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp in view of Bangolae et al., US 2018/0098370, (“Bangolae”).
Independent Claims
Regarding independent claim 14, Norp teaches the claim limitations “A method for wireless communications at a remote user equipment 2(UE) (Fig. 1, remote device 13), comprising: 
3receiving, from a network relay UE, a relay configuration that authorizes the 4remote UE as a multi-hop relay to provide a connection to a network for one or more client 5UEs that are out of coverage of the network (see paragraph no. 0070 which discloses “Like mobile device 14, mobile device 13 also relays data and could itself be considered to be a relay device”; “one or more client UEs” reads on mobile device 12 of Fig. 1; the “relay configuration” reads on the acceptance message accepting the relay request from mobile device 13 as disclosed in paragraph no. 0073, and the acceptance message is transmitted to the mobile device 13 from the mobile/relay device 14 which allows mobile device 13 to relay communications from mobile device 12 to the network via mobile device/relay 14; hence, mobile device 13 serves as a multi-hop relay; see paragraph no. 0008 which teaches that a client device may have no network coverage; see also, Fig. 8, accept message is received at step 149); Attorney Docket No. PS005.01 (107922.0934)Qualcomm Ref. No. 201663 64 
6and 
8providing a network connection service to the one or more client UEs 9according to the relay configuration” (Fig. 1, mobile devices 13 and 14 act as relays for mobile device 12 once mobile device 14 accepts the relay request from mobile device 13, see Fig. 10 and paragraph nos. 0070, 0072; see in particular, paragraph no. 0070 which discloses “Like mobile device 13, mobile devices 11 and 12 also have their data relayed and could be considered to be client devices in the general sense”).
Norp does not appear to explicitly teach the entirety of the limitation “transmitting a relay discovery message comprising relay information based at 7least in part on receiving the relay configuration” nor the related limitation “based at least in part on the relay discovery message” as recited in claim 14 even though these limitations appear to be implicit, see paragraph nos. 0147, 0149 which disclose a model B ProSe discovery model in which the relay announces its presence via a discovery message.  At a minimum, Norp teaches “transmitting a relay message comprising relay information based at 7least in part on receiving the relay configuration from the network relay UE” (see Fig. 8, step 149 in which mobile device 13 transmits an accept message (i.e., “relay message”) to client UE, mobile device 12, in response to receiving an accept message (i.e., “relay configuration”) at step 149 from the mobile device 14) as recited in claim 14 and the subsequent limitation “providing a network connection service to the one or more client UEs 9according to the relay configuration based in part on the relay message” (see Fig. 8 and its respective written description which teaches that mobile device 13 will act as a relay for mobile device 12 after transmitting the accept message at step 149).  Hence, at most, Norp does not teach that its accept message transmitted at step 149 is a “discovery message” as recited in claim 14.  However, such a discovery message is well known in the art, as evidenced by Bangolae, infra.
Bangolae teaches more explicitly a “discovery message” (see Fig. 7 which teaches relay UE 720 transmitting a Discovery Message to the Remote UE 710 based on receiving a relay configuration information from the eNodeB 730 and see paragraph nos. 0059 and 0061). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp by incorporating the teachings of Bangolae to broadcast the relay’s availability as a relay device to the surrounding mobile devices, via a discovery message, such that any one of the surrounding mobile devices can connect to the network when they are out of network coverage or the network connection is weak which is well known in the art as evidenced by Bangolae in paragraph no. 0089.
Regarding independent claim 29, this independent claim is a corresponding apparatus claim of the method claim 14 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 14 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 29, see paragraph no. 0070 and Fig. 1 for a “processor” (processor 1) and a “memory” (memory 9) within a mobile device/UE.
Dependent Claims
Regarding claim 16, Norp does not teach but Bangolae teaches “wherein transmitting the relay discovery 2message further comprises: 3transmitting the relay discovery message according to a periodic schedule” (see paragraph no. 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Bangolae by incorporating the additional teachings of Bangolae to transmit the discovery message on a periodic basis to increase the reliability of the discovery message, as suggested by Bangolae in paragraph no. 0081.
Regarding claim 19, Norp teaches “receiving a communication request from the one or more client UEs” (see paragraph no. 0071) but not explicitly “based at 3least in part on transmitting the relay discovery message” and further teaches “wherein the communication request 4comprises a service request and an identifier of the one or more client UEs” (see paragraph no. 0071).  The limitation “based at 3least in part on transmitting the relay discovery message” appears to be implicit in Norp, see paragraph nos. 0147, 0149.  Bangolae teaches more explicitly the limitation “based at 3least in part on transmitting the relay discovery message” (see Fig. 7 which shows the relay UE 720 transmitting a discover message to the remote UE 710 and receiving a communication request from the remote UE 710).  It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Bangolae by incorporating the additional teachings of Bangolae to announce the relay’s presence to the surrounding mobile devices in order to relay communications from the mobile devices to the network, thereby increasing the reliability of the communications between the mobile devices and the network.
Regarding claim 20, see Norp, Fig. 1, communication links 21, 22 and paragraph no. 0070.
Regarding claim 26, see Norp, Fig. 1, communication link 21.
Claim(s) 15, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp and Bangolae as applied to claims 14, 29 above, and further in view of Kazmi.
Regarding claims 15 and 30, Norp teaches “transmitting, to the network relay UE, a relay configuration request3, wherein receiving the relay configuration is based at 4least in part on the relay configuration request” (see paragraph nos. 0070, 0073 and Fig. 8, paragraph no. 0099) as recited in claim 15 and similarly recited in claim 30.  Norp does not teach that the relay configuration request includes “UE capability information associated with the remote UE” as now recited in claims 15 and 30. 
Kazmi teaches that a relay node 510 transmits its capability information to another relay node 520 (see Fig. 8, step 801 and paragraph no. 0070 which teaches that relay node 510 transmits its relay type capabilities to the second network node 520 and paragraph no. 0071 which teaches that the relay node 510 may be a wireless terminal acting as a relay and hence, the relay node 510 is analogous to the claimed “remote UE”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Bangolae by incorporating the teachings of Kazmi to uniquely identify the type, function, and characteristics of the relay node, as suggested by Kazmi in paragraph no. 0072 and to perform network planning and management, improving overall network performance, as further suggested by Kazmi in paragraph no. 0075.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp and Bangolae as applied to claim 14 above, and further in view of Lee.
Regarding claim 17, Norp and Bangolae do not teach but Lee teaches “wherein transmitting the relay discovery 2message further comprises: 3receiving a discovery query from the one or more client UEs (see paragraph no. 0132 which discloses a discovery solicitation message); and 4transmitting the relay discovery message in response to the discovery query” (see paragraph no. 0132 which discloses a discovery response message transmitted in response to the discovery solicitation message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Bangolae by incorporating the teachings of Lee to use the well known relay discovery Model B protocol in discovering the relays proximate to the mobile devices such that the mobile devices can communicate with the network via the relays, as suggested by Lee in paragraph no. 0131.
Regarding claim 18, Norp and Bangolae do not teach but Lee teaches “wherein the relay information comprises one 2or more of hop information, quality of service information, and network information” (see paragraph no. 0139 which teaches Radio Layer information or “network information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Bangolae by incorporating the teachings of Lee to assist the remote UE in selecting the proper UE-to-Network relay, as suggested by Lee in paragraph no. 0139.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp and Bangolae as applied to claim 20 above, and further in view of Ahmad et al., US 2020/0107381, (“Ahmad”).
Norp and Bangolae do not teach but Ahmad teaches “receiving security keys from the network relay UE; and establishing a communication link with the one or more client UEs using the security keys” (see paragraph no. 0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Bangolae by incorporating the teachings of Ahmad to encrypt the sidelink communications between the relay and client devices in order to protect the privacy of the data communications, thereby improving security.
Claim(s) 22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp and Bangolae as applied to claim 19 above, and further in view of Hampel et al., US 2018/0288823, (“Hampel”).
Norp and Bangolae do no teach but Hampel teaches “allocating an internet protocol address or prefix for the one or more client UEs 3from the internet protocol address or prefix for the remote UE received from the network 4relay UE (see Fig. 4 which teaches the “prefix” alternative limitation; see also paragraph nos. 0105 - 0107 which teach that relay 220-g receives its prefix from its parent relay such as donor 105 and this prefix is allocated to the relay 220-h); and 5establishing a communication link with the one or more client UEs using the 6internet protocol address or prefix for the one or more client UEs” (see Fig. 2 which shows that UE 115-b communicates with relay 220-a (i.e., relay 1 of Fig. 4) via relay 220-b (i.e., relay 2 of Fig. 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp and Bangolae by incorporating the teachings of Hampel to support autonomous formation for backhaul networks, as suggested by Hampel in paragraph no. 0105.
Regarding claim 25, Norp and Bangoloe do not teach but Hampel teaches “relaying communications from the network to the one or more client UEs 3using the internet protocol address or prefix for the one or more client UEs” (see Fig. 2 which shows that UE 115-b communicates with the network 105-b via relay 220-a (i.e., relay 1 of Fig. 4) and relay 220-b (i.e., relay 2 of Fig. 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp, Bangolae, and Hampel by incorporating the additional teachings of Hampel to support autonomous formation for backhaul networks, as suggested by Hampel in paragraph no. 0105, and furthermore to allow the out-of-network coverage UEs to communicate with the network via the autonomous formation of backhaul networks.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norp, Bangolae, and Hampel as applied to claim 22 above, and further in view of Xu.
Norp teaches “transmitting the service request to the network relay UE over a second 3communication link” (see Fig. 1, remote device 13 transmits a service request to relay device 14 over link 22) but does not teach “4receiving, from the network relay UE, an acknowledgement in response to the 5service request, wherein the service request comprises the identifier of the one or more client UEs.”
Xu teaches “receiving, from the network relay UE, an acknowledgement in response to the 5service request” (see paragraph nos. 0097, 0099).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp, Bangolae, and Hampel by incorporating the teachings of Xu to positively inform the remote device that its relay request has been received by the relay device.
Norp, Bangolae, Hampel, and Xu do not teach “wherein the service request comprises the identifier of the one or more client UEs.”  In Norp, the service request to the relay device includes an identifier of the remote device and not the client device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Norp, Bangolae, Hampel, and Xu by including an identifier of the client device in the service request transmitted by the remote device in order to inform the relay device about the identity of the client device with which the remote device will be communicating, thereby allowing the relay device to send control information to the remote device for the establishment of the sidelink between the two devices.
Allowable Subject Matter
Claims 5, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitations recited in claims 5 and 24, respectively.
Response to Arguments
The 112(b) rejections have been withdrawn in view of applicant’s amendments and/or arguments.
Applicant’s arguments with respect to claim(s) 1 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, vis a vis claims 14 and 29, filed 10/7/22 have been fully considered but they are not persuasive.
Applicant argues, re claim 14, that “Bangolae does not teach or suggest "transmitting a relay discovery message comprising relay information based at least in part on receiving the relay configuration from the network relay UE," as recited in amended independent claim 14,” see page 16 of applicant’s amendment.  However, this argument is not persuasive, given the grounds of rejection above.  In other words, Bangolae does not need to teach the limitation referenced above since the primary reference Norp teaches this limitation except for the “discovery message” limitation as outlined in the detailed rejection above.  Hence, Bangolae is relied upon only to teach that such a discovery message is well known in the art, and the combination of Norp and Bangolae would teach the limitation referenced above in its entirety.
Applicant further argues, re claim 14, that “nowhere does Norp discuss a "relay discovery message" nor a "relay configuration" that is received from a network relay UE”, see page 17 of applicant’s amendment.  These arguments are not persuasive.  
Norp teaches the claimed “relay configuration” as that term is broadly construed, see Fig. 8, step 147 in which the mobile device 14 transmits an accept message to mobile device 13.  The claimed “relay configuration” reads on this accept message.  In addition, Norp appears to implicitly disclose a “relay discovery message,” see paragraph nos. 0147, 0149 which disclose a model B ProSe discovery model in which the relay announces its presence via a discovery message.  However, assuming arguendo that this is not the case, the combination of Norp and Bangolae would teach a “relay discovery message” for the reasons given in the detailed rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Fig. 7, step 731, of Liao, US 2020/0344708, Fig. 5 of Dees et al., US 2022/0369215, and Fig. 8 of Liu et al., US 2022/0248298.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/Examiner, Art Unit 2414         

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414